THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

JARED E. BARNHART
P|aintiff, :
v. : 3:18-CV-1056
(JUDGE MAR|AN|)
NANCY A. BERRYH|LL,
Acting Commissioner Of
Socia| Security,

Defendant.

QBQ§B
AND NOW, TH|S U`lz/' DAY OF MAY, 2019, upon review of Chief
Magistrate Judge Schwab’s Report & Recommendation (“R&R”) (Doc. 13) for clear error or
manifest injustice, |T |S HEREBY ORDERED THAT:
1. The R&R (Doc. 13) is ADOFTED for the reasons discussed therein.
2. P|aintist Appeai is DEN|ED.
3. The Commissioner of Socia| Security’s decision is AFF|RMED.

4. The C|erk of Court is directed to CLOSE this case.

 

 

 

 

R'obert D. Mani
United States District Judge

